 DECATUR TRANSFER & STORAGE, INC.633During the same period it sold over $ 50,000 worth of food,beverages, and miscellaneous merchandise to employees of thePost Office Department and other Federal agencies located inthe Post Office Building in St. Paul. The jurisdictional factsset forth above show that the Committee makes no out-of-Statesales or purchases, nor does it furnish services to firms overwhom the Board wouldassertjurisdiction. Under these cir-cumstances,without deciding whether the Committeeis engagedin operations affecting commerce within the meaning of theAct, i we find that in any event, it would not effectuate thepolicies of the Act to assert jurisdiction in this case becausethose operations do not meet the Board's requirements for theassertion of jurisdiction.2 Accordingly, we shall dismiss thepetition.[The Board dismissed the petition].iCf.National Food Corporation, 88 NLRB 1500. Air Terminal Services, Inc., 67 NLRB702,Lee Stine, d/b/a Fairchild Cafeteria, 87 NLRB 667, all decided before the adoptionof the present standards for the assertion of jurisdiction2Stanislaus Implement and Hardware Company, Ltd., 91 NLRB 618; Hollow Tree LumberCompany, 91 NLRB 635.DECATUR TRANSFER&STORAGE, INC.andCHAUFFEURS &SALES DRIVERSLOCALUNION NO. 402, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL, PetitionerDEC AT U R TRANSIT, INC. and CHAUFFEURS & SALESDRIVERS LOCAL UNION NO. 402, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN & HELPERS OF AMERICA, AFL; Petitioner. Cases Nos.10-RC-2308 and 10-RC-2309. June 17; 1953DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Gilbert Cohen, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Murdock, Styles, and Peter-son].Upon the entire record in this case, the Board finds:1. In Case No. 10-RC-2309, the Employer, Decatur Transit,Inc., is an Alabama corporation with its principal office andplace of business located in Decatur, Alabama. This corpora-tion is engaged in three separate operations: Decatur Transit105 NLRB No. 78. 634DECISIONSOF NATIONAL LABOR RELATIONS BOARDYellow Cab, Decatur Transit,Inc. Bus, and Decatur Transit,Licensee,Hertz-Driv-Ur-Self.All three divisions of the Em-ployer are located in the same building,and use the same officeand office personnel.Decatur Transit Yellow Cab has the exclusive franchise tooperate taxicabs in Decatur.It has 17 taxicabs in operation.Several other companies,which are not licensed to do so, alsooperate taxicabs in Decatur.Decatur Transit Yellow Cab serv-ice s both the bus terminal and the train terminal in Decatur butdoes not have a contract,license,or franchise to serve eitherterminal,and does nothave space assignedtoit by either termi-nal.Although it does not have a franchise to operate out of theState, it occasionally transports passengers outside the State ofAlabama.Decatur Transit Yellow Cab's revenue for the year1952 was $148,275,of which only a small percentage was earnedas a result of trips made to or from the railroad or bus ter-minals.Decatur Transit,Inc. Bus has the exclusive franchise to servethe city of Decatur.It has seven buses in operation.In additiontoDecatur,the busline services Austinville,Alabama, whichadjoins the city limits of Decatur and the east end of MorganCounty, which is about 3 miles from the business area of De-catur.tThe buses pass in front of the bus terminal and within1block of the train terminal.The buses go by the main en-trances of the following industrial plants: Goodyear Tire &Rubber Company,Decatur Iron & Steel Company,AlabamaHo-siery Mills Inc., and Cooper,Wells & Company.'They also gowithin two-thirds of a mile of Calumet&Hecla, 3i miles of theChenstrand Corporation,and three-tenths of a mile of the InglesShipbuilding Company. No special or extra buses are operatedfor these industrial plants at shift changes.'The bus whichservices the east end of Morgan County,however,runs a specialroute to Calumet&Hecla to take passengers to and from thatplant.The revenue of Decatur Transit Inc., Bus was $142,513 in1952.During the same year,its purchases of supplies and equip-ment amounted to $45,027,of which 16.8 percent was receiveddirectly from outside the State of Alabama.Some of its suppliesand equipment,including a bus, were ordered from local dealersbut were manufactured outside the State.Decatur Transit,Inc., pays the Hertz-Driv-Ur-Self companya fixed fee plus $100 per year per car for advertising.DecaturTransit,Inc., owns all the equipment,which consists of 6 cars,10 trucks,and 4 two-wheel automobile trailers.4Four trucksare used by the Quality Model Laundry in Decatur,and twotrucks by the Southern Bell Telephone&Telegraph Company inIDecatur is the county seatof Morgan County.2The Board has asserted jurisdiction over all of these companies.$ Thebusline picks up and delivers passengers to these plants.The record,however, doesnot showhow manyworkers use these buses for transportation to and from work.'DecaturTransit,Inc., is not affiliatedwith the Hertz Companyin connectionwiththe auto-mobile trailers. DECATUR TRANSFER & STORAGE,INC.635Decatur,under lease-rental agreements with Decatur Transit,Inc. Four trucks are reserved for transient rent-outs.The HertzCompanyhas nothing to do with the revenue or expenses of theseoperations.The customers are billeddirectlyby Decatur Trans -it, Inc.,to whomthey pay the bills.Decatur Transit,Inc., recog-nizes Hertz national credit cards.The revenue for these opera-tions during the year 1952 was $ 29,474,which was 9.2percentof the total volume of business done by Decatur Transit, Inc.,during that year.The Employer contends that as the Petitioner is seeking aunit ofonlytaxicab drivers,the Board does not have jurisdic-tion in this case.We find no merit in this contention. It haslong been settledpolicyof the Board to determine jurisdic-tion on the basis of the overall operations of the Employer.5All threeoperations of theEmployerare conducted as a singleenterprise under common management.As the busline servicesconstitute a part of these operations,we findthat the Employeris engaged in commerce within the meaning of theAct, and thatitwill effectuate the policiesof the Actto assert jurisdiction inthis case.6In Case No.10-RC-2308,the Employer,Decatur Transfer &Storage, Inc.,herein called Decatur Transfer,is anAlabamacorporationwithitsprincipal office and place of businesslocated in Decatur,Alabama.It is engagedinmoving householdgoods, warehousing,pickup and delivery service,and interstatetransfer of materials.Decatur Transfer has a leasing agreementwith Allied VanLines, herein calledAllied,an interstate carrier.Orders maybe placed with Decatur Transfer,but interstate shipments aremade in Allied's name.Alliedowns no equipment but uses theequipment of various agencies such as Decatur Transferthroughout the United States andCanada. WhenAllied usesDecatur Transfer'sequipment in interstate work, it also usesitsdrivers.The drivers are paidby DecaturTransfer whentheyare drivingfor Allied.If an interstate shipment is charged,the billis paid directly to Decatur Transfer.If the shipment ispaidfor by cashand Decatur Transfer owns thetruck whichmade thedelivery,the amount is paiddirectlyto Decatur Trans-fer. If the transaction is in cash,and Decatur Transfer's equip-ment and driver were not used,Decatur Transfer receives acommission.During the year 1952, Decatur Transfer had atotal revenue of$93,427.Of this amount,$52,874was received for interstateshipments made throughAllied, $1,759 for deliveryservice forSilver Fleet Motor Express Company,an interstate carrier, and$1,100 for storing merchandise for 2 Louisiana sugar refiningcompanies .5Cf Cambridge Taxi Company, 101 NLRB 1328,footnote 2; Krambo Food Stores,Inc , 98NLRB 1320;Grinnell Brothers,98 NLRB 20;Champlin Refining Company. 92 NLRB 1377.6 The Board's policy is to assert jurisdiction over public utilities and transit systems whoseoperations are more than de minimis.Columbus-Celina Coach Lines, 97 NLRB 777; Harris-burg Railways Company, 94NLRB 1028;Gastonia Transit Company, 91 NLRB 894; WentworthBus Lines,Inc., 92 NLRB 1356. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs Decatur Transfer furnishes services annually valued inexcess of $50,000 to concerns which are engaged in interstatecommerce,we find,contrary to the Employer's contention, thatit is engaged in commerce within the meaning of the Act, andthat it will effectuate the policies of the Act to assert jurisdic-tion in this case.'2. The labor organizations involved claim to represent certainemployees of the Employer.3. Questions affecting commerce exist concerning the rep-resentation of employees of the Employer withinthe meaning ofSection 9(c) (1) and Section 2 (6) and(7) of the Act.4. In Case No.10-RC-2309,the Petitioner seeks a unit of alltaxicab drivers employed by Decatur Transit,Inc., excludingpart-time drivers and supervisors.The Employer takes noposition as to the appropriate unit other than to contend thatthree part-time taxicab drivers should be included in the unit.There are 24 full-time taxicab drivers,3 part-time drivers,3 full-time dispatchers,and 1 part-time dispatcher employed inthe Employer'sDecatur Transit Yellow Cab operations. Thetaxicab drivers do not interchange with other employees of theEmployer and are on a separate payroll from other employeesof the corporation.There is a separate seniority list for thesedrivers. They receive 35 percent of the money they collect, plusa 3 percent safety bonus.They do not receive paid vacations orholidays.'Employees in all divisions of the Employer areeligible for the same insurance benefits.Upon the record as a whole,and considering particularly theseparate supervision and different working conditions of thetaxicab drivers, we believe that a unit restricted to taxicabdrivers is appropriate.There remains for consideration the unit placement of thepart-time taxicab drivers whom the Employer would include andthe Petitioner exclude from the unit.There are 2 employees who work 3 days each week as taxicabdrivers.During the remaining days they are employed regularlyby the fire department. They work under the same supervisionand are paid on the same basis as the full-time drivers. Theyacquire seniority and are eligible for insurance benefits. Onetaxicab driver works only on Saturdays as he is employed regu-larly elsewhere.He too works under the same supervision and ispaid on the same basis as the full-time drivers.He, however,does not acquire any seniority and is not eligible for insurancebenefits.One bus driver drives ataxicab 1 day a week,and a bus5 days a week. When driving a taxicab,he works under the samesupervision as the taxicab drivers.As all of these taxicab drivers are regular part-time em-ployees, we shall, in accordance with our usual practice,include'Hollow Tree LumberCompany. 91 NLRB635; Falstaff DistributingCo., 97NLRB 995;National Perishable Inspection Service, Inc.,97 NLRB779; United Mine Workers of America,District 2, 96 NLRB 1389;Breeding Transfer Company,95 NLRB 1157.aBus drivers work different hours and under different supervision from the taxicab drivers.Theyare paid on anhourlybasis and receive paid vacations. DECATUR TRANSFER & STORAGE, INC.637them in the unit.9 We alsofindinviewof the fact that they worka substantial number of hours each week in the appropriate unit,that they have a sufficient interest in the terms and conditionsof employment within the unit to entitle them to vote. toTwo or three times a month, during bad weather, two busdrivers work as taxicab drivers. They are used only during rushhours and do not work for more than li hours at any one time.At such times they work under the same supervision as the taxi-cab drivers.Because of the casual and irregular character oftheir employment, we shall exclude them from the unit. a For thesame reason we shall, in agreement with the parties,excludefour taxicab drivers who work only during inclement weather andon holidays. VThe parties agree, and we find,that the dispatchers aresupervisors. They are therefore excluded from the unit. Thereis 1 employee who works as a dispatcher 3 days a week, and asa taxicab driver 3 days a week. When working as a dispatcher heperforms the same duties as the regularfull-time dispatchers.At such times he has authority effectively to recommend the dis -charge of taxicab drivers. As he spends half of his working timein supervisory duties, we find he is a supervisor and shall ex-clude him from the unit.13We find that all taxicab drivers employed by Decatur Transit,Inc., at Decatur,Alabama,including regular part-time drivers,but excluding casual drivers,dispatchers and other supervisors,constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 ((b) of the Act.In Case No.10-RC-2308,we find,in agreementwith theparties, that all truckdrivers and helpers employed by DecaturTransfer&Storage, Inc., at Decatur,Alabama, excluding super-visors, constitute a unit appropriate for the purposes of col-lective bargainingwithin themeaning of Section9 (b) of the Act.5. There is 1 taxicab driver carried on the Employer's em-ployee list who, at the time of the hearing,had not been workingfor 5 weeks. This driver stoppedworkingbecausehe moved andwas unable to work the hours required on his shift.The Em-ployer is willing to reinstate him if he will work on his oldshift.The record does not indicate whether or not there is areasonable expectation that he will return to work.We shalltherefore allow him to vote subject to challenge.[Text of Direction of Elections omitted from publication.]9 The Ocala StarBanner,97 NLRB 384; Columbus-Celina Coach Lines, 97 NLRB 777; TheMcMahon Transportation Company, Inc., 89 NLRB 1652.loAndrews Company, 98 NLRB 11; Detroit HardwareManufacturingCompany, 98 NLRB 36611 Seashore Transportation Company, 95 NLRB 1296.12 These four drivers work with no regularity, but are on call.lsSnively Groves, Inc., 93 NLRB 1146.